DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,297,234 to Harms et al., hereinafter referred to as Harms.
In reference to claim 1, Harms discloses the claimed invention including:
Automated blast gel pack conditioning equipment capable of phase change processing (i.e., freezing and/or melting material within gel packs) and conditioning gel packs, comprising:
a housing (112) including an evaporator (124) for cooling air and a heater (122) for heating air within the housing (112) and defining a void space (136) for containing a set of gel packs (at 10);
at least one fan (118) for circulating air within the housing such that a path of air flow extends through an air insufflation end to an air return end within the housing (see 
at least one temperature sensor (140) located within the housing (112); and
a controller (160) for receiving temperature measurements from the at least one temperature sensor (140) and for automatically controlling operation of the evaporator (124), heater (122), and at least one fan (118) within the housing during phase change processing and conditioning of gel packs, see figure 5 for a schematic of the controller 160.

    PNG
    media_image1.png
    658
    1099
    media_image1.png
    Greyscale

It is noted that [I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01. In this case, the disclosure of Harms, when considered as a whole, would suggest to one skilled in the art that the Return End as defined above is indeed where air that passes through the interior of chamber (136) is returned to the plenum (116). 
In reference to claim 2, Harms discloses the claimed invention including:
the housing includes a tunnel structure (upper half of housing 112) for defining the void space (136) for containing a set of gel packs (at 10) and for defining the air insufflation and return ends (as defined in the annotated reference above with respect to claim 1), and wherein the path of air flow extends through an opening at the air insufflation end of the tunnel structure to the air return end of the tunnel structure opposite the air insufflation end, see figure 3.
In reference to claim 4, Harms discloses the claimed invention including:
the evaporator (124) and heater (122) are located adjacent the air return end of the tunnel structure, see annotated reference above with respect to claim 1.
In reference to claim 5, Harms discloses the claimed invention including:
the at least one fan (118) is located adjacent the air return end of the tunnel structure for forcing air flow from the evaporator (124)  and heater (122) along an exterior side (plenum 116 is exterior the tunnel) of the tunnel structure to the opening at 
In reference to claim 17, Harms discloses the claimed invention including:
the heater (122) is an electric heater (see column 6 lines 37-39) and the gel packs are phase change material (PCM) gel packs. Note that in claim 17, the gel packs are not positively cited structure but is merely a recitation of the intended use of the conditioning equipment. Accordingly, claim 17 merely modifies the intended use of the conditioning equipment for use in phase change processing PCM gel packs. Since the apparatus of Harms is perfectly capable of conditioning PCM gel packs instead of blood packs, and Harms teaches all of the structure of the claim, Harms is considered to be capable of so performing and meets the conditions of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harms in view of US 2005/0011202 to Voute et al., hereinafter referred to as Voute.
In reference to claim 3, Harms as modified by Voute discloses the claimed invention.
Harms fails to disclose a trolley on which the set of gel packs are supported at spaced positions within the trolley, wherein the trolley is located within the tunnel structure and the path of air flow passes through the trolley.
Voute teaches that in the art of freezing and thawing materials that it is a known method to provide a trolley (290) on which a set of gel packs are supported at spaced positions within the trolley [0041], wherein the trolley is located within a tunnel structure  (see figure 3) and the path of air flow passes through the trolley [0058]. Voute teaches that this method allows transport of biopharmaceutical materials between various locations to accomplish the freezing, storing, and thawing steps which would protect the containers holding the materials from being damaged in transit [0010]. This is strong evidence that modifying Voute as claimed would produce predictable results. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Harms by Voute such that the system included a trolley on which the set of gel packs are supported at spaced positions within the trolley, wherein the trolley is located within the tunnel structure and the path of air flow passes through the trolley, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of transport of biopharmaceutical materials between various locations to accomplish the freezing, storing, and thawing steps which would protect the containers holding the materials from being damaged in transit.
Allowable Subject Matter
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Harms teaches many of the features claimed as outlined in the rejection of claims 1-5 and 17 above. However, Harms fails to disclose the at least one fan includes an upper fan directing air flow in a downward direction and a lower fan directing air flow in an upward direction to cause mixing of the air flow before the air flow enters the opening at the air insufflation end of the tunnel structure, as required by instant claim 6, air flaps adjacent an exterior side of the tunnel structure for directing air flow in a downward direction and an upward direction to cause mixing of the air flow before the air flow enters the opening at the air insufflation end of the tunnel structure, as required by instant claim 7, nor at least one temperature sensor includes at least one temperature sensor contained within a pot-shaped container filled with paraffin as required by instant claims 8-16. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763